     Case 1:18-cv-00516-AWI-BAM Document 33 Filed 02/17/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    KRISTOPHER KIRCHNER,                             Case No. 1:18-cv-00516-AWI-BAM (PC)
12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       RECOMMENDING DISMISSAL OF
13           v.                                        DEFENDANT PEREZ WITHOUT
                                                       PREJUDICE FOR FAILURE TO SERVE
14    BITER, et al.,
                                                       FOURTEEN (14) DAY DEADLINE
15                       Defendants.
16

17          Plaintiff Kristopher Kirchner (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action under 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s first amended complaint for Fourteenth Amendment due process claims against

20   Defendants Henderson, Harden, Diaz, and Perez arising from Plaintiff’s disciplinary proceedings.

21          I.      Service by the United States Marshal

22          On December 16, 2020, the Court issued an order directing service on Defendants

23   Henderson, Harden, Diaz, and Perez in this case under the Court’s E-Service pilot program for

24   civil rights cases for the Eastern District of California. (ECF No. 23.) The order included the

25   following information regarding Defendant Perez: “Investigative Employee J Perez; KVSP;

26   approximately March to June 2014.” (Id. at 2.) The same date, the Court received information

27   that there was not enough information to identify Defendant J. Perez.

28   ///
                                                       1
     Case 1:18-cv-00516-AWI-BAM Document 33 Filed 02/17/21 Page 2 of 3


 1          On December 28, 2020, the Court issued an order requiring Plaintiff to show cause, within
 2   thirty days of service of that order, why Defendant Perez should not be dismissed from this
 3   action. (ECF No. 27.) In that order, Plaintiff was warned that the failure to respond or failure to
 4   show cause would result in the dismissal of Defendant Perez from this action due to Plaintiff’s
 5   failure to serve process pursuant to Federal Rule of Civil Procedure 4(m). (Id. at 3.) Plaintiff has
 6   not filed a response, and the deadline to do so has expired.
 7          II.     Legal Standard
 8          Federal Rule of Civil Procedure 4(m) provides as follows:
 9          If a defendant is not served within 120 days after the complaint is filed, the
            court—on motion or on its own after notice to the plaintiff—must dismiss the
10
            action without prejudice against that defendant or order that service be made
11          within a specified time. But if the plaintiff shows good cause for the failure, the
            court must extend the time for service for an appropriate period.
12

13   Fed.R.Civ.P. 4(m).

14          In cases involving a plaintiff proceeding in forma pauperis, the Marshal, upon order of the

15   court, shall serve the summons and the complaint. Fed. R. Civ. P. 4(c)(3). “[A]n incarcerated pro

16   se plaintiff proceeding in forma pauperis is entitled to rely on the U.S. Marshal for service of the

17   summons and complaint, and . . . should not be penalized by having his or her action dismissed

18   for failure to effect service where the U.S. Marshal or the court clerk has failed to perform the

19   duties required of each of them . . . .” Puett v. Blandford, 912 F.2d 270, 275 (9th Cir. 1990). “So

20   long as the prisoner has furnished the information necessary to identify the defendant, the

21   marshal’s failure to effect service is ‘automatically good cause . . . .’” Walker v. Sumner, 14 F.3d

22   1415, 1422 (9th Cir. 1994), abrogated on other grounds by Sandin v. Connor, 515 U.S. 472, 115

23   (1995). However, where a pro se plaintiff fails to provide the Marshal with accurate and

24   sufficient information to effect service of the summons and complaint, the Court’s sua sponte

25   dismissal of the unserved defendant is appropriate. Walker, 14 F.3d at 1421–22.

26          III.    Discussion

27          The Marshal attempted to serve Defendant J. Perez pursuant to the E-Service pilot

28   program with the information that Plaintiff provided. However, the Court was informed that the
                                                        2
     Case 1:18-cv-00516-AWI-BAM Document 33 Filed 02/17/21 Page 3 of 3


 1   information provided was not sufficient to identify Defendant J. Perez for service of process.
 2          Plaintiff was afforded an opportunity to provide further information to locate Defendant
 3   Perez, and did not respond. As the Marshal has already attempted to serve Defendant Perez with
 4   the information provided, the Court finds that Plaintiff has not provided sufficient information to
 5   identify and locate Defendant Perez for service of process.
 6          IV.     Conclusion and Recommendation
 7          Based on the foregoing, it is HEREBY RECOMMENDED that Defendant J. Perez be
 8   dismissed from this action, without prejudice, for failure to serve process pursuant to Federal
 9   Rule of Civil Procedure 4(m).
10          These Findings and Recommendation will be submitted to the United States District Judge
11   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
12   (14) days after being served with these Findings and Recommendation, Plaintiff may file written
13   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
14   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
15   specified time may result in the waiver of the “right to challenge the magistrate’s factual
16   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.
17   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
18
     IT IS SO ORDERED.
19
20      Dated:     February 17, 2021                          /s/ Barbara    A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                       3
